Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11, and 14 of U.S. Patent No. 11330729. Although the claims at issue are not identical, they are not patentably distinct from each other because of claim mapping below.
Instant Application
US 11330729 B2
1. A quick disconnect system for an accessory electrically coupled to a component of an amusement attraction, the quick disconnect system comprising: a multi-part electrical enclosure comprising a first side, a second side opposite the first side, a pair of flanges disposed between the first side and the second side, and a relief pass through having a first opening located on the first side, wherein the multi-part electrical enclosure is configured to: have a first electrical cable coupled to the accessory pass into the multi-part electrical enclosure via the first opening of the relief pass through; and have a second electrical cable pass into the second side of the multi-part electrical enclosure through a second opening on the second side to enable the first and second cables to be coupled together within the multi-part electrical enclosure; wherein the first side is coupled to the second side via one or more fasteners disposed through the pair of flanges; and wherein the relief pass through is configured to provide strain relief to both the first electrical cable and the second electrical cable and to prevent inadvertent disconnection of the accessory from the multi-part electrical enclosure.
1. A quick disconnect system for an accessory electrically coupled to a component of an amusement attraction, the quick disconnect system comprising: a multi-part electrical enclosure comprising a first side, a second side opposite the first side, a relief pass through having a first opening located on the first side, wherein the multi-part electrical enclosure is configured to: have a first electrical cable coupled to the accessory pass into the multi-part electrical enclosure via the first opening of the relief pass through; and have a second electrical cable pass into the second side of the multi-part electrical enclosure to enable the first and second cables to be coupled together within the multi-part electrical enclosure, wherein the relief pass through is configured to provide strain relief to both the first electrical cable and the second electrical cable and to prevent inadvertent disconnection of the accessory from the multi-part electrical enclosure; wherein the multi-part electrical enclosure comprises a first enclosure comprising a back wall, and a first wall extending away from the back wall, and a second opening located on the back wall for receiving the second electrical cable; wherein the multi-part electrical enclosure comprises a second enclosure coupled to the first enclosure, the second enclosure comprising a second wall coupled to the first enclosure, wherein the first opening is located on the second enclosure; wherein the multi-part electrical enclosure comprises a lid coupled to the second wall; wherein the second enclosure comprises a first flange, and the multi-part electrical enclosure comprises a second flange disposed between the first enclosure and the second enclosure, and the second enclosure is coupled to the first enclosure via a plurality of fasteners disposed through the first and second flanges.
14. A multi-part electrical enclosure for electrically coupling an accessory to an amusement attraction, the multi-part electrical enclosure comprising: a first enclosure comprising a first opening configured to receive a first electrical cable; and a second enclosure coupled to the first enclosure, comprising: a lid; and a relief pass through having a second opening partially defined by the lid, wherein the second opening is configured to receive a second electrical cable coupled to the accessory to enable the first and second cables to be coupled together within the multi-part electrical enclosure; wherein the lid is configured to be coupled to the second enclosure such that the relief pass through is configured to provide strain relief to the first and second electrical cables to prevent the accessory from being inadvertently disconnected from the multi-part electrical enclosure; and wherein the lid is securely coupled to the second enclosure via a fastener to prevent opening of the multi-part enclosure, wherein the fastener comprises one or more locking pins configured to be released via a release tool.
11. A multi-part electrical enclosure for electrically coupling an accessory to an amusement attraction, the multi-part electrical enclosure comprising: a first enclosure, comprising: a back wall; a first wall extending away from the back wall; and a first opening positioned on the back wall and configured to receive a first electrical cable; and a second enclosure, comprising: a second wall coupled to the first enclosure; a lid coupled to the second wall; and a relief pass through having a second opening defined by both the second wall and the lid, wherein the second opening is configured to receive a second electrical cable coupled to the accessory to enable the first and second cables to be coupled together within the multi-part electrical enclosure; wherein, the lid is configured to be coupled to the second wall such that the relief pass through is configured to provide strain relief to the first and second electrical cables to prevent the accessory from being inadvertently disconnected from the multi-part electrical enclosure; wherein the lid is securely coupled to the second enclosure via a fastener to prevent opening of the multi-part enclosure, wherein the fastener comprises one or more locking pins configured to be released via a release tool.


19. A method for rapidly changing an accessory on a component of an amusement attraction, the method comprising: unlocking or releasing a fastener securely coupling a lid to a multi-part electrical enclosure, wherein a first electrical cable coupled to the accessory passes into the multi-part electrical enclosure via a first opening of a relief pass through on a first side of the multi-part electrical enclosure and the first electrical cable is coupled together with a second electrical cable passing through a second opening on a second side of the multi-part electrical enclosure or a wireless adapter within the multi-part electrical enclosure, and wherein the relief pass through provides strain relief to at least the first electrical cable and prevents the accessory from being inadvertently disconnected from the multi-part electrical enclosure; moving the lid to provide access into the multi-part electrical enclosure; and disconnecting the first electrical cable coupled to the accessory from the second electrical cable or the wireless adapter.
14. A method for rapidly changing an accessory on a component of an amusement attraction, the method comprising: inserting a release tool into a lid of a multi-part electrical enclosure to release one or more locking pins securely coupling the lid to the multi-part electrical enclosure, wherein a first electrical cable coupled to the accessory passes into the multi-part electrical enclosure via a first opening of a relief pass through on a first side of the multi-part electrical enclosure and the first electrical cable is coupled together with a second electrical cable passing through a second opening on a second side of the multi-part electrical enclosure or a wireless adapter within the multi-part electrical enclosure, and wherein the relief pass through provides strain relief to at least the first electrical cable and prevents the accessory from being inadvertently disconnected from the multi-part electrical enclosure; removing the lid from the multi-part electrical enclosure; and disconnecting the first electrical cable coupled to the accessory from the second electrical cable or the wireless adapter.



	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Cheng (US 6492590 B1) Brown (US 2002/0179315) and Kester (US 6457843 B1)
Cheng discloses a liquid proof enclosure.
Brown discloses a circuit shell enclosure.
Kester discloses an outlet covering system.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848